In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-1262
LAWRENCE HAYES,
                                                  Plaintiff-Appellant,

                                 v.

GREGG SCOTT,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
            No. 3:13-cv-03195 — Colin S. Bruce, Judge.
                     ____________________

 SUBMITTED DECEMBER 21, 2016 — DECIDED JANUARY 25, 2017
                     ____________________

   Before WOOD, Chief Judge, and POSNER and FLAUM, Circuit
Judges.
     POSNER, Circuit Judge. The Rushville Treatment and De-
tention Facility in Rushville, Illinois, houses persons ad-
judged to be sexually violent; often they are persons who
have completed prison sentences for sexually violent acts
but are considered too dangerous to be released into the
general population; so they remain confined, though in a fa-
cility (Rushville) that is not, at least technically, a prison. See,
2                                                   No. 16-1262


e.g., Hughes v. Scott, 816 F.3d 955, 955–56 (7th Cir. 2016). The
plaintiff, a detainee at Rushville named Lawrence Hayes,
sued Gregg Scott, Rushville’s acting director, claiming that
Scott was deliberately indifferent to Hayes’s hydration needs
during a five-day “boil order” imposed by the City of Rush-
ville and applicable to the treatment and detention facility.
    The boil order directed residents of Rushville (including
the detainees in the treatment and detention center) to boil
tap water before drinking it. The detainees have sinks in
their rooms and access to a microwave oven, so during the
five days in which the boil order was in effect Hayes could
boil the water from his sink in his microwave. He was also
given an eight-ounce carton of milk at each of his three daily
meals. Yet he claims to have gone without any drinkable wa-
ter for five days, during which time he felt dizzy and dehy-
drated.
    The district judge granted summary judgment in favor of
defendant Scott. He ruled that that the boil order did not de-
prive Hayes of adequate hydration, as he did not deny that
microwave-boiled water from his room’s tap was drinkable
and milk available to him at all meals. The unlimited micro-
wave-boiled water and the servings of milk at each mealtime
(not to mention beverages at the commissary) were reasona-
ble and adequate options for hydration. Nor is there any ev-
idence that Scott was deliberately indifferent to the plight of
the detainees during the boil order, since he notified them of
the order and how to cope with it (by boiling water in their
microwave ovens), and even ordered extra supplies of
boiled water. Officials of detention facilities do not incur lia-
bility if they “responded reasonably to [a] risk [of harm to a
detainee’s health and safety], even if the harm ultimately
No. 16-1262                                                 3


was not averted.” Peate v. McCann, 294 F.3d 879, 882 (7th Cir.
2002). Here it was averted.
   As for Hayes’s complaint about feeling dizzy and dehy-
drated during the boil order, he didn’t tell Scott about this,
and there can’t be deliberate indifference if the indifferent
person did not know what harm he was being indifferent to.
   The judgment of the district court is therefore
                                                     AFFIRMED.